Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the rotation restraining protrusion.." and “the rotation restraining groove”.  There is insufficient antecedent basis for these limitations in the claim. It is unclear if this claim was intended to depend from Claim 5 or introduce these parts in Claim 11. . For examination purposes, this limitation has been construed as “a rotation restraining groove”.
Claim 12 recites “at least one rotation restraining protrusion” and it is unclear is this referring to the same protrusion (as that in Claim 11 from which Claim 12 depends) or a new protrusion. For examination purposes, this limitation has been construed as “the rotation restraining protrusion” from Claim 11.
Claim 15 recites the limitation "the body" in lines 4, 17, and 20.  There is insufficient antecedent basis for this limitation in the claim. In lines 1 and 2, a body is further defined as a first body and second body. Therefore, it is unclear if the references to “the body” are referencing one or both of the bodies. In line 1 “the body” appears to be referring to the first body and the second body. In lines 17 and 20, “the body” appears to be referring to the first body since the dust separation module is on the second body. However, this is unclear as recited and is therefore indefinite since it is unclear what is being claimed. For examination purposes, the limitations have been construed as best understood above. 
	Any remaining claims are rejected based on their dependency to a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 10, 14, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stickney et al. (U.S. Patent No. 9,451,858 B2).

Referring to claim 1: Stickney discloses a vacuum cleaner (2 Fig. 1) comprising: a body (4 Fig. 1) including a space configured to allow air (14 Fig. 1) to flow therethrough (Column 5, lines 32-33); a suction inlet (36 Fig. 2a) configured to introduce the air into the body (Column 5, lines 32-33); a first cyclone (20 Fig. 2a) provided in the body (4 Fig. 1) and configured to separate foreign substances from the air introduced (Column 4, lines 30-36) through the suction inlet (36 Fig. 2a); and a dust separation module (12 Fig. 2a), comprising a filter unit (38 including 38b Figs. 2a and 2b Column 5, lines 41-50; and including 86 Fig. 2a) configured to separate foreign substances from the air received (Column 5, lines 52-55) from the first cyclone (20 Fig. 2a); and a second cyclone (22 Fig. 2a) arranged within and separated from the filter unit (38 including 38b Figs. 2a and 2b), the second cyclone (22 Fig. 2a) comprising: a cyclone base (32 the exterior wall of 92 Fig. 2a; Column 6, lines 48-52); a storage unit (34 interior part of 24 comprising of 34b and 92 Fig. 2a) arranged adjacent to a lower portion of the second cyclone (22 Fig. 2a); and a cyclone array (93 Fig. 2b; Column 6, lines 40-44) coupled to the cyclone base (32 the exterior wall of 92 Fig. 2a) and configured to allow the air to pass through an upper portion of the second cyclone (22 Fig. 2a) and discharge the foreign substances collected by the second cyclone (22 Fig. 2a) to (Column 7, lines 53-55) the storage unit (34 interior part of 24 comprising of 34b and 92 Fig. 2a).

Referring to claim 2: Stickney discloses the vacuum cleaner (2 Fig. 1), wherein the body (4 Fig. 1) comprises: a suction motor (5 Figs. 1, 4, and 10) configured to allow air to flow in one direction (Column 4, lines 59-67); and an exhaust module (10 Figs. 1, 4, and 10) configured to discharge the air to the outside of the body (Column 4, lines 59-67), the air being introduced into the suction inlet (36 Fig. 2a) and passing through (Column 4, lines 59-67) the suction motor (5 Figs. 1, 4, and 10).

Referring to claim 3: Stickney discloses the vacuum cleaner (2 Fig. 1), wherein the dust separation module (12 Fig. 2a) is arranged before (Column 4, lines 59-67) the suction motor (5 Figs. 1, 4, and 10) along a flow path of the air.

Referring to claim 9: Stickney discloses the vacuum cleaner (2 Fig. 1), wherein the body (4 Fig. 1) comprises: a first storage (34b Fig. 2a) configured to accommodate the foreign substances collected (Column 5, lines 22-27) by the first cyclone (20 Fig. 2a); and a body cover (26 Fig. 2a) formed on a lower portion of the first storage (shown in Fig. 2a) and configured to open and close (Column 6, lines 48-52) the first storage (34b Fig. 2a).

Referring to claim 10: Stickney discloses the vacuum cleaner (2 Fig. 1), wherein the storage unit (34 interior part of 24 comprising of 34b and 92 Fig. 2a) includes a second storage (92 Fig. 2a), and the body cover (26 Fig. 2a) is configured to simultaneously open and close (Column 6, lines 48-52) the first storage (34 Fig. 2a) and the second storage (92 Fig. 2a).

Referring to claim 14: Stickney discloses a vacuum cleaner (2 Fig. 1) comprising: a body (4 Fig. 1) including a space (14 Fig. 1) configured to allow air to flow therethrough (Column 5, lines 32-33); a suction inlet (36 Fig. 2a) configured to introduce the air into the body (Column 5, lines 32-33); a first cyclone (20 Fig. 2a) provided in the body (4 Fig. 1) and configured to separate foreign substances from the air introduced (Column 4, lines 30-36) into the suction inlet (36 Fig. 2a); and a dust separation module (12 Fig. 2a) comprising: a filter unit (38 including 38b Figs. 2a and 2b Column 5, lines 41-50; and including 86 Fig. 2a) configured to separate foreign substances from the air received (Column 5, lines 52-55)  from the first cyclone (20 Fig. 2a); a second cyclone (22 Fig. 2a) arranged within the filter unit (38 including 38b and 86a Figs. 2a and 2b), the second cyclone (22 Fig. 2a) being configured to allow the air received from the filter unit (38 including 38b and 86a Figs. 2a and 2b)to flow through an upper portion (60 Fig. 2a) of the second cyclone (22 Fig. 2a) and discharge foreign substances from the air received (Column 6, lines 59-62) from the filter unit (38 including 38b and 86a Figs. 2a and 2b) to a lower portion (lower part of 92; Column 6, lines 48-52) of the second cyclone (22 Fig. 2a); and a storage unit (34 interior part of 24 comprising of 34b and 92 Fig. 2a) configured to receive the foreign substances discharged to the lower portion (lower part of 92; Column 6, lines 48-52) of the second cyclone (22 Fig. 2a), wherein the dust separation module (12 Fig. 2a) is configured to be separable (shown separated in Fig. 10) from the body (4 Fig. 1), and (shown Fig. 2b) the filter unit (38 including 38b and 86a Figs. 2a and 2b), the second cyclone (shown Fig. 2b), and (shown Fig. 3d) the storage unit (34 interior part of 24 comprising of 34b and 92 Fig. 2a) are configured to be separable from one another (shown in Figs. 10, 3d, and 2b) when the dust separation module (12 Fig. 2a) is separated (shown in Fig. 10) from the body (4 Fig. 1).

Referring to claim 15: Stickney discloses a vacuum cleaner (2 Fig. 1) comprising: a body (4 Fig. 1) including a space (14 Fig. 1) configured to allow air to flow therethrough (Column 5, lines 32-33), the body including a first body (A Fig. 10-A inserted below) and a second body (B Fig. 10-A inserted below); a suction inlet (36 Fig. 2a) configured to introduce the air into the body (Column 5, lines 32-33); a suction motor (5 Figs. 1, 4, and 10) provided in the first body (A Fig. 10-A inserted below); and a dust separation module (12 Fig. 2a) provided in the second body (B Fig. 10-A inserted below), the dust separation module (12 Fig. 2a) configured (Column 4, lines 46-48) to separate foreign substances from air introduced into the suction inlet (36 located in 14 Fig. 2a), wherein the dust separation module (12 Fig. 2a)  comprises: a filter unit (38 including 38b and 86a Figs. 2a and 2b) configured to separate foreign substances from the air received from a first cyclone (Column 7, lines 1-5); a second cyclone arranged within the filter unit (38 including 38b and 86a Figs. 2a and 2b), the second cyclone (22 Fig. 2a) configured to allow the air received from the filter unit (38 including 38b and 86a Figs. 2a and 2b) to flow through an upper portion of the second cyclone and discharge foreign substances from the air received from the filter unit (38 including 38b and 86a Figs. 2a and 2b) to a lower (shown in Fig. 2a; Column 5-6, lines 65-1; Column 5, lines 53-56) portion of the second cyclone (22 Fig. 2a); and a storage unit (24 comprising of 34b and 92 Fig. 2a; Column 6, lines 53-59; Column 6, lines 48-52) configured to collect the foreign substances discharged to the lower portion of the second cyclone (22 Fig. 2a), wherein the dust separation module (12 Fig. 2a)  is configured to be separable from the body (A Fig. 10-A inserted below) when the second body (B Fig. 10-A inserted below) is separated from the first body (shown in Fig. 10 and A Fig. 10-A inserted below), and wherein the filter unit (38 including 38b and 86a Figs. 2a and 2b), the second cyclone (22 Fig. 2a), and the storage unit (24 comprising of 34b and 92 Fig. 2a; Column 6, lines 53-59; Column 6, lines 48-52) are configured to be separable from one another (shown in Fig. 2b) when the dust separation module (12 Fig. 2a) is separated from the body (A Fig. 10-A inserted below).


    PNG
    media_image1.png
    656
    771
    media_image1.png
    Greyscale

Referring to claim 16: Stickney discloses the vacuum cleaner (2 Fig. 1) comprising, wherein an extension part (16 Fig. 1) is coupled to the suction inlet (Coupled from 14 to 36 Fig. 2a).

Referring to claim 17: Stickney discloses the vacuum cleaner (2 Fig. 1) comprising, wherein the second body (B Fig. 10-A inserted above) comprises: a body cover (26 Fig. 2a and attached to B Fig. 10-A inserted above) coupled to the second body (B Fig. 10-A inserted above) and configured (Column 5, lines 12-16) to open or close a lower surface (surface of 26 Fig. 2a) of the second body (B Fig. 10-A inserted above); and a button (30 Fig. 3c) configured to cause the body cover (26 Fig. 2a and attached to B Fig. 10-A inserted above) to open the lower surface (surface of 26 Fig. 2a) in response to application of an external force (Column 5, lines 12-16) to the button (30 Fig. 3c).


Referring to claim 18: Stickney discloses the vacuum cleaner (2 Fig. 1) comprising, wherein the second body (B Fig. 10-A inserted above) comprises a first storage (34b Fig. 2a) including a space between the dust separation module (12 Fig. 2a) and an inner wall (wall of 24 Fig. 2a) in an inner space of the second body (B Fig. 10-A inserted above), and the storage unit (24 comprising of 34b and 92 Fig. 2a) comprises a second storage (92 Fig. 2a) including a space (shown in Fig.2a) formed inside the storage unit (24 comprising of 34b and 92 Fig. 2a), the second storage 92 Fig. 2a) being open downward and having a width that gradually becomes narrower downward (shown in Fig.2a).

Referring to claim 19: Stickney discloses the vacuum cleaner (2 Fig. 1) comprising, wherein the body cover (26 Fig. 2a and attached to B Fig. 10-A inserted above) closes the first storage (34b Fig. 2a) and the second storage (92 Fig. 2a) when the lower surface (surface of 26 Fig. 2a) of the second body (B Fig. 10-A inserted above) is closed (shown closed in Fig. 2a), and opens the first storage (34b Fig. 2a) and the second storage (92 Fig. 2a) when lower surface (surface of 26 Fig. 2a) of the second body (B Fig. 10-A inserted above) is opened (Column 6, lines 48-52).








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over (Stickney U.S. Patent 9,451,858 B2), in view of Conrad (U.S. Patent No. 8,292,979 B2).

Referring to claim 4: Stickney discloses the vacuum cleaner (2 Fig. 1) comprising, wherein the cyclone base (32 the exterior wall of 92 Fig. 2a) and the storage unit (34 interior part of 24 comprising of 34b and 92 Fig. 2a) are coupled to each other (shown coupled via the upper portion of 38a circled in Fig. 11-A inserted below), the cyclone base (32 the exterior wall of 92 Fig. 2a) and the storage unit (34 interior part of 24 comprising of 34b and 92 Fig. 2a) are configured to separate from each other when the storage unit (34 interior part of 24 comprising of 34b and 92 Fig. 2a)is rotated in one direction with respect to the cyclone base (32 the exterior wall of 92 Fig. 2a), and the cyclone base (32 the exterior wall of 92 Fig. 2a) and the storage unit (34 interior part of 24 comprising of 34b and 92 Fig. 2a) are configured to remain coupled to each other (shown in Fig. 2a) when the filter unit (38 including 38b and 86a Figs. 2a and 2b) is coupled (shown in Fig. 2a) to the second cyclone (22 Fig. 2a).
However Stickney is silent on the cyclone base and the storage unit being specifically rotatably coupled to each other and the cyclone base and the storage unit are configured to separate from each other when the storage unit is rotated in one direction with respect to the cyclone base.
.
Conrad (U.S. Patent No. 8,292,979 B2), in an analogous invention teaches a similar configuration cyclone base (CB Fig. 9-A inserted below) and a similar configuration storage unit (7 Fig. 2a) being specifically rotatably coupled to each other (Column 10, lines 39-44) and the similar configuration cyclone base (CB Fig. 9-A inserted below) and the similar configuration storage unit (7 Fig. 2a) are configured to separate from each other (shown separated in Fig. 2a; Column 10, lines 39-44) when the storage unit (7 Fig. 2a)  is rotated in one direction with respect to the similar configuration cyclone base (CB Fig. 9-A inserted below).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cyclone base and storage unit of Stickney with the teachings of Conrad for the purpose of, as it is well known in the art, providing a quicker and easier manner of disassembly during routine maintenance of the vacuum’s components. 


    PNG
    media_image2.png
    552
    484
    media_image2.png
    Greyscale


Referring to claim 5: The combined references of Stickney et al. and Conrad teach vacuum cleaner (2 Fig. 1 of Stickney et al.), wherein the similar configuration filter unit (28 of CB Fig. 9-A inserted above of Conrad) comprises at least one rotation restraining protrusion (148 Figs. 2a and Fig. 9-A inserted above of Conrad), the similar configuration storage unit (7 Fig. 2a of Conrad) includes a rotation restraining groove (Column 10, lines 39-44 of Conrad), and the rotation restraining protrusion (148 Figs. 2a and Fig. 9-A inserted above of Conrad) is configured to be accommodated in the rotation restraining groove (Column 10, lines 39-44 of Conrad), when the similar configuration filter unit (28 of CB Fig. 9-A inserted above of Conrad), the similar configuration cyclone base CB Fig. 9-A inserted above of Conrad), and the similar configuration storage unit (7 Fig. 2a of Conrad) are coupled to one another (shown assembled in Figs. 1 and 2 of Conrad).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over (Stickney U.S. Patent 9,451,858 B2) in view of Conrad (U.S. Patent No. 8,292,979 B2), as applied to claim 5 above, , and in further view of Yang (U.S. Pub. No. 2003/0115713 A1).

Referring to claim 6: The combined references of Stickney et al. and Conrad teach vacuum cleaner (2 Fig. 1 of Stickney et al.), in which the cyclone base (32 the exterior wall of 92 Fig. 2a of Stickney et al.) and the storage unit (34 interior part of 24 comprising of 34b and 92 Fig. 2a of Stickney et al.) are mutually coupled to or separable from each other (shown in Figs. 2 and 2a of Conrad) 
But are silent on the rotation restraining protrusion comprising: an inclined portion inclined in one direction; and a movement blocker formed perpendicular to a direction in which the cyclone base and the storage unit are mutually rotated for coupling to or separation from each other, and wherein the rotation restraining groove comprises: an inclined contact portion configured to contact the inclined portion when the cyclone base and the storage unit are rotated in a first direction such that the cyclone base and the storage unit separate from each other; and a fastener configured to contact the movement blocker when the cyclone base and the storage unit are rotated in a second direction such that the cyclone base and the storage unit are coupled to each other.
Yang (U.S. Pub. No. 2003/0115713 A1), in an analogous invention, teaches a similar configuration rotation restraining protrusion (26 Fig. 3) comprising: an inclined portion (curved area IP Fig. 8-A inserted below) inclined in one direction (shown in Fig. 3 and Fig. 8-A inserted below); and a movement blocker (flat face MB Fig. 8-A inserted below) formed perpendicular to a direction (shown in Fig. 3 and Fig. 8-A inserted below) in which the cyclone base and the storage unit are specifically mutually rotated for coupling to or separation from each other, and wherein the rotation restraining groove comprises (16 Fig. 2a): an inclined contact portion (16a Fig. 2a) configured to contact the inclined portion (curved area IP Fig. 8-A inserted below) and a fastener (end wall of groove FT Fig. 8-A inserted below) configured to contact the movement blocker when coupled to each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cyclone base and storage unit of Stickney with the coupling features taught by Yang for the purpose of, as it is well known in the art, providing a quicker and easier manner of disassembly during routine maintenance of the vacuum’s components. 

Referring to claim 7: The combined references of Stickney et al., Conrad, and Yang teach vacuum cleaner (2 Fig. 1 of Stickney et al.), wherein the filter unit (38 including 38b and 86a Figs. 2a and 2b of Stickney et al.) is configured to separate (shown separated in Fig. 2b of Stickney et al.) from the second cyclone (22 Fig. 2a of Stickney et al.).
But Stickney et al. is silent on the second cyclone is configured to separate specifically when the cyclone base and the storage unit are rotated in the first direction.

Conrad (U.S. Patent No. 8,292,979 B2), in an analogous invention teaches a similar configuration 
filter unit (28 of CB Fig. 9-A inserted above of Conrad) is configured to separate (Column 10, lines 41-44 of Conrad) from the similar configuration second cyclone (9 Fig. 2a) when the similar configuration cyclone base (CB Fig. 9-A inserted above of Conrad) and the similar configuration storage unit (7 Fig. 2a) are rotated in the first direction (Column 10, lines 41-44 of Conrad).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the manner of separation of Stickney et al. with the teachings of Conrad for the purpose of, as it is well known in the art, providing a quicker and easier manner of disassembly during routine maintenance of the vacuum’s components. 



Referring to claim 8: The combined references of Stickney et al., Conrad, and Yang teach vacuum cleaner (2 Fig. 1 of Stickney et al.), but Stickney et al. is silent on the second cyclone comprising a grip portion protruding upward from an upper surface of the second cyclone. 
Conrad (U.S. Patent No. 8,292,979 B2), in an analogous invention teaches a similar configuration 
second cyclone (9 Fig. 2a) comprising a grip portion (118 Fig. 2a) protruding upward from an upper surface (108 Fig. 2a) of the second cyclone (9 Fig. 2a).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of the second cyclone of Stickney et al. with the gripping portion of Conrad, for the purpose of, as it is well known in the art, having another gripping form during disassembly, ease of carrying during non-operation, or ability of hanging during storage. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over (Stickney U.S. Patent 9,451,858 B2) in view of Conrad (U.S. Patent No. 8,292,979 B2).
Referring to claim 20: Stickney discloses the vacuum cleaner (2 Fig. 1) comprising, wherein the dust separation module (12 Fig. 2a) is configured to be coupled (Column 10, lines 32-37) to the suction motor (5 Figs. 1, 4, and 10) in an inner space (132 Fig. 10) formed by the first body (A Fig. 10-A inserted above) and the second body (B Fig. 10-A inserted above), the dust separation module (12 Fig. 2a) is configured to separate (shown separated in Fig. 10; Column 10, lines 32-37) from the suction motor (5 Figs. 1, 4, and 10) when the dust separation module (12 Fig. 2a), and the dust separation module (12 Fig. 2a) is not rotatable (coupling system 130 shown in Fig. 10 would not allow rotation when coupled) with respect to the suction motor (5 Figs. 1, 4, and 10) when the second body (B Fig. 10-A inserted above) is coupled to the first body (A Fig. 10-A inserted above).
Stickney is silent specifically on the dust separation module’s ability to be rotated. 
Conrad (U.S. Patent No. 8,292,979 B2), in an analogous invention teaches a similar configuration dust separation module (CB Fig. 9-A inserted below) in an inner space (7 Fig. 2a) is configured to separate (shown separated in Fig. 2a) from the similar configuration suction motor (15 Fig. 2) when the similar configuration dust separation module (12 Fig. 2a) is rotated in an opposite direction (shown separated in Fig. 2a)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cyclone base and storage unit of Stickney with the teachings of Conrad for the purpose of, as it is well known in the art, providing a quicker and easier manner of disassembly during routine maintenance of the vacuum’s components. 

Allowable Subject Matter
Claims 11-13, as best understood, are free to art.  However, these claims are subject to rejection under 35 U.S.C. 112(b). Given the indefiniteness of the claims, lack of prior art is not considered admittance of allowability. If the issues under 35 U.S.C. 112(b) are resolved, it is also noted that the dependent claims would need to be rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The most relevant prior art with respect to a storage unit which is rotatably coupled to each other via a hinge coupling portion is: 

Referring to claim 11: Stickney discloses the vacuum cleaner (2 Fig. 1), wherein the cyclone base (32 the exterior wall of 92 Fig. 2a) and the storage unit (34 interior part of 24 Fig. 2a) are rotatably coupled to each other via a hinge coupling portion, and
the rotation restraining protrusion (86a Fig. 2a) formed in the filter unit (38 including 38b Figs. 2a and 2b Column 5, lines 41-50; and including 86 Fig. 2a) is configured to be accommodated in the rotation restraining groove (Column 7, lines 18-25) formed in the storage unit to couple the cyclone base (32 the exterior wall of 92 Fig. 2a) and the storage unit (34 interior part of 24 Fig. 2a).
But is silent on cyclone base and the storage unit specifically rotatably coupled to each other via a hinge coupling portion and the rotation restraining groove specifically formed in the storage unit to couple the cyclone base and the storage unit.

Conrad (U.S. Patent No. 8,292,979 B2), in an analogous invention, teaches a similar configuration cyclone base (14 Fig. 2a) and a similar configuration storage unit (7 Fig. 2a) are rotatably coupled to each other (Column 10, lines 39-44).
Yang (U.S. Pub. No. 2003/0115713 A1), in an analogous invention, teaches the rotation restraining protrusion (26 Fig. 3) formed in a similar configuration filter unit (20 Fig. 3) is configured to be accommodated in a similar configuration rotation restraining groove (16 Fig. 3) formed in a similar configuration storage unit (10 Fig. 3).



However Stickney et al. in combination with Conrad and Yang does not teach, suggest or make obvious that the cyclone base and the storage unit are rotatably coupled to each other specifically via a hinge coupling portion, nor the rotation restraining groove formed in the storage unit to specifically couple the cyclone base and the storage unit. Adding these features to the references as combined is not obvious because the adding of a hinge feature would extensive modification to the cyclone base which may cause difficulty to accommodate the additions in the limited space while ensuring the device is adequately sealed. 

Thus, one would only arrive at the claimed invention by using improper hindsight reasoning knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.
Claims 12 and 13 are indicated as free of art based on their dependency to Claim 11.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conrad (U.S. Pub. No. 2008/0172992 A1), a handheld cyclone vacuum cleaner with multiple housings.
Smith (U.S. Pub. No. 2013/0091814 A1), a multiple cyclone vacuum cleaner with a cleaning side door.
Crouch et al. (U.S. Pub. No. 2019/0200827 A1), a handheld vacuum cleaner with multiple opening flaps for cleaning. 
Krebset al. (U.S. Pub. No. 2017/0156559 A1), a vacuum cleaner with a cleaning flap coupled to a cyclone separator. 
Oh et al. (U.S. Pub. No. 2006/0101611 A1), a hinged cyclonic separator. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723